THE THIRTEENTH COURT OF APPEALS

                                    13-13-00401-CV


                          JOHN KLEAS CO., INC.
                                    v.
          MICHAEL PROKOP, DAVID A. CARP AND HERZOG & CARP, P.C.


                                   On Appeal from the
                      423rd District Court of Bastrop County, Texas
                               Trial Cause No. 423-1509


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 2, 2015